COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
 
 
IN THE INTEREST OF K.M. AND H.M.,
CHILDREN


§
 
§
 
§
 
§
 
§
 
 


 
No. 08-12-00170-CV
 
Appeal from the
 
65th
  District Court 
 
of
  El Paso County, Texas 
 
(TC# 2007CM5178) 
 



 
MEMORANDUM  OPINION
Appellant, Humberto Mena, has moved to dismiss his appeal against
Appellee, Kristina Mena.  As permitted by
the Rules of Appellate Procedure, this Court may dismiss an appeal “[i]n accordance with a motion of appellant . . . unless
[dismissing the appeal] would prevent a party from seeking relief to which it
would otherwise be entitled.”  Tex.R.App.P. 42.1(a)(1).  The motion to dismiss has been on file with
this Court more than ten days, and indicates it has been served upon each
attorney of record.  The certificate of
conference attached to the motion indicates that the motion is unopposed.  Because Appellant has complied with the
requirements of Rule 42.1(a)(1) and no opposing party
has sought relief, we grant the motion to dismiss and dismiss the appeal.  As set out in the motion, each party will bear
their own costs.  See Tex.R.App.P. 42.1(d)(absent
agreement of the parties, the court will tax costs against the appellant).
 
August 15, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.